Title: To Benjamin Franklin from R. Parsons, 12 August 1778
From: Parsons, R.
To: Franklin, Benjamin


Sir
Mr: Pernet’s Maitre de Pension, Clotre de Jacobius Rue St: Jaques 12th: August 1778
I hope you will Pardon a liberty which nothing but the deepest distress cou’d induce me to take. I feel the indelicacy of importuning a Perfect stranger to afford that relief, which I have no right to demand, and which goodness of heart alone, can Prompt you to bestow; but indeed, Sir, a Situation such as mine, is an excuse for any impropriety there may be in thus addressing you.
I have not words to express the astonishment and horror I was struck with to day, upon the return of Captain Hickey from delivering my Unhappy Husband’s letter to you. He informed me, that you Sir, had declared you never gave Mr: Parsons the least encouragement to go to America; but, that on the contrary, you had taken pains to disswade him from it, and represented it as very improbable that he shoud be received into the service of the United-States. Mr: Parsons coud have no inducement for coming over here, but the hopes of obtaining your Protection and recommendation to the Congress; and I understood from him, that you had received his offered services, and th’o you cou’d not give him an appointment, you woud recommend him to those who might; and that we were to go from Nantz to America, the first favorable opportunity. This is what I have thought to be the case, ever since I have been in Paris, and Mr: Parsons openly declared here, that he was going to America under your Patronage: but sure he must strangely have deceived himself, and me, to answer no end, if in reality, he has never had any countenance from You. If his first offers were absolutely rejected, Tho’ we were at a great expence in making seperate Journeys to this Kingdom, yet we coud have gone back with credit, and with no farther suffering than that of being disappointed in our hopes. But now, as we are unfortunately and miserably circumstanced, if you Sir do not extricate us, ruin must inevitably Ensue. If Mr: Parsons, as I all along thought, had hopes of putting his American Scheme in execution, I can account for his staying here so much longer than he ought. He was in constant hopes of soon going, he was in expectation of receiving money from England, in which he has been disappointed; he was told that you always gave a certain sum to every one you sent out; and what was still more, the Idea he had formed, from the Character he always heard of Doctor Franklin, in England, (where he is by numbers almost adored as a Deity) might perhaps have flatter’d him, that as he was going to offer his life and services in the American cause, he woud be assisted, if he stood in need of it, by the Principal Supporter of that cause. All these circumstances have combined to plunge me into the Scene of wretchedness to which I am now exposed. I cannot accuse my self of any one extravigance since I have been here, we have both lived quite retired, from a Prudential motive, and the same motive made us chuse A Pension-house, tho we have found it much dearer than it ought to be. When Mr: Parsons found he cou’d not pay what was oweing, he thought the only method to extricate us, was to go to England, and try to get money from his freinds. I advised him to it, as the properest step I coud think of. The People of the house consented upon condition I joined as security; (for it seems a married woman’s security is as good as any other, in this country) I signed the security, and Mr: Parsons set out. He has not been able to get any money; for those who woud assist him at another time, have refused him upon knowing his intention of going abroad. The People here are very Poor, the time is elapsed in which they expected to be paid, they have it in their Power to send me to Prison, and tho’ all they can get by that, will be only hastening me into another world, yet they perhaps think otherwise. In short Sir, you cannot have an Idea of the horrors of my unhappy situation—A stranger in a foreign land, without a freind, without a shilling, even almost without the wretches last resort, hope—Threatned with all the miseries of want, and a jail; Indeed, indeed Sir, the very Idea almost deprives me of reason. I have nothing but my little Wardrobe, which I woud with pleasure dispose of to the last article, and go to England, if it woud answer the Purpose, but tho’ it cost me more than I owe, it woud not fetch the quarter of it, and besides I am such a total stranger here, that I shoud be quite at a loss how to dispose of it. Thus Sir, I have given you a true relation of my dreadful situation, and if you will have the goodness to Assist me you will save an unfortunate fellow-creature from the worst of human miseries, and perhaps a very short time may put it in our power to return with gratitude and thanks, whatever you are pleased to give. At present I can only pray the Almighty to recompence my Benefactor, and if he has an Ennemy, to make him a freind. I have the honor to be Sir Your Most Obedient Humble Servant
R: Parsons

I once more beg leave to apologize for this trouble, and shall hope for your Answer, with a degree of anxiety which none but the unhappy can experience.

 
Notation: Mrs Parsons
